Appellant was convicted in the County Court of Williamson County of the offense of defacing a public building, and his punishment fixed at a fine of $5.
The record is before us without a single bill of exceptions. It appears from the statement of facts that on the 15th of May, 1922, appellant was arrested and placed in the city jail of Taylor. Said city jail was a public building, and belonged to said city. The next morning when the officers went to said city jail they found that the windows had been broken and a bunk that was fastened to the wall was broken down from the wall and the quilts and mattress of said bunk had been set on fire and partially burned. There were no other occupants of the city jail on that night. A city employee, who heard noises in the city jail during the night and went to ascertain the cause, found appellant and talked to him and he said that appellant seemed to be very mad at the officers. The witness stated that he noticed the windows in the city jail the evening before appellant was placed in the bastile and the glass was in them and they were all right, and when he went into the jail the next morning the glass was broken and the bed which was fastened to the wall with heavy iron hinges had been broken loose. We are only called upon to pass on the sufficiency of this testimony to make out appellant's guilt of the offense defined by Article 840 of our Penal Code, which provides that if any person shall wilfully injure or deface any public building, or the furniture therein in this State, he shall be fined not less than five nor more than five hundred dollars. By the provisions of Article 841, P.C. jails of municipalities are in terms made public buildings. In our opinion the evidence sufficiently shows the guilt of appellant, and the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         March 21, 1923.